MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-13-00875-CV

                    HENRY WILLIAM GROTEWOLD, Appellant

                                           V.

                           JANET KAY MEYER, Appellee

   Appeal from the 257th District Court of Harris County. (Tr. Ct. No. 2004-40933).

TO THE 257TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 13th day of January 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed by
             the trial court on September 13, 2013. After submitting the
             case on the appellate record and the arguments properly raised
             by the parties, the Court holds that there was error in the
             portion of the trial court’s judgment providing, “IT IS
             ORDERED that Henry William Grotewold is obligated to pay
             and shall pay to Janet Kay Meyer child support of one
             thousand three hundred eight dollars and sixty-seven cents
             ($1308.67) per month . . . .” Accordingly, the Court reverses
             this portion of the trial court’s judgment and renders judgment
             replacing the quoted text with “IT IS ORDERED that Henry
             William Grotewold is obligated to pay and shall pay to Janet
              Kay Meyer child support of nine hundred ninety dollars and
              eighty-eight cents ($990.88) per month . . . .”

                     The Court further holds that there was no reversible
              error in the remaining portions of the trial court’s judgment.
              Therefore, the Court affirms the remaining portions of the trial
              court’s judgment.

                     The Court orders that the appellant, Henry William
              Grotewold, pay one half of the appellate costs. The Court
              orders that the appellee, Janet Kay Meyer, pay one half of the
              appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered January 13, 2015.

              Panel consists of Justices Keyes, Higley, and Brown. Opinion
              delivered by Justice Higley.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 27, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT